This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LOUIE CASIAS,

 3          Protestant-Appellant,

 4 v.                                                                    NO. A-1-CA-36489
 5
 6 NEW MEXICO TAXATION AND
 7 REVENUE DEPARTMENT,

 8          Respondent-Appellee.

 9 IN THE MATTER OF THE PROTEST OF LOUIE CASIAS
10 TO NOTICE OF CLAIM OF TAX LIEN ISSUED UNDER
11 LETTER ID NO. L1687629360.

12 APPEAL FROM THE ADMINISTRATIVE HEARINGS OFFICE
13 Chris Romero, Hearing Officer

14 Wayne G. Chew, P.C.
15 Wayne G. Chew
16 Albuquerque, NM

17 for Appellant

18 Hector H. Balderas, Attorney General
19 Jama E. Fisk, Special Assistant Attorney General
20 Santa Fe, NM

21 for Appellee
1                           MEMORANDUM OPINION

2 VANZI, Chief Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   AFFIRMED.

7   {3}   IT IS SO ORDERED.


8                                        _______________________________
9                                        LINDA M. VANZI, Chief Judge


10 WE CONCUR:


11 _________________________________
12 MICHAEL E. VIGIL, Judge


13 _________________________________
14 JENNIFER L. ATTREP, Judge




                                           2